DISSENTING OPINION. McCulloch, C. J. The opinion of the court is, I think, founded on an immaterial distinction between the facts of this case and the McKenzie case (75 Ark. 100) in regard to the notice to the carrier that the commodity ' had been loaded for shipment. The right to recover was not, in that decision, based on the fact that such notice had been given, but on the fact that the cotton and cotton seed had been loaded into the car which the carrier had, by arrangement with the shipper, placed on the sidetrack for the purpose. Judge Battle, speaking for the court, said: “The cars were in its (the carrier’s) possession and were the receptacles in which it accepted the delivery of the cotton and seed. They were left there for that purpose and with that understanding. The delivery was complete, and appellant is responsible for their loss. ” It is true, the fact is mentioned in the opinion that the shipper notified the conductor of the train that the cotton and seed had been loaded into the cars, and that the conductor promised to take the cars out the next day; but if the giving of such notice was the essential element of such delivery, why was it necessary to say anything in the opinion about the cotton and seed having been loaded into “the receptacles in which it accepted delivery” and which had been “left there for that purpose and with that understanding” What the court decided in that case was that where the parties (the shipper and the carrier) had agreed in advance that delivery should be made by loading into cars placed by the carrier on its own sidetrack for the purpose of receiving the commodity, the delivery was complete as soon as the commodity was so loaded, for at that time it passed into the possession of the carrier. That is familiar law, for the parties to a contract for delivery of chattels may always agree in advance what shall constitute such delivery, and it is complete when made in the manner so agreed on. “It is entirely competent for the parties to agree as to what shall constitute a delivery as between themselves, and their agreement in this respect will usually be given effect.’'’ 2 Mechem on Sales, § 1186. It appears to me that there is no well founded distinction between this and the McKenzie case, and that the latter should control as the established law on the subject. I therefore dissent from the conclusions of the majority. Mr. Justice Kirby concurs.